— Judgment, *435Supreme Court, Bronx County (John W. Carter, J.), entered on or about August 10, 2012, unanimously reversed, on the law and the facts, without costs and petitioner’s motion to validate the petition denied.
The designating petition initially filed by petitioner failed to comply with 9 NYCRR 6215.2. Petitioner filed an amended cover sheet that was likewise defective for failure to comply with Election Board rule C.4. Thus, the Board properly determined that both the original designating petition and the attempt to cure the defect were invalid. Concur — Tom, J.P., Freedman, Richter, Abdus-Salaam and Manzanet-Daniels, JJ.